DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
I.	Rejections under 35 U.S.C. § 102
	Applicant’s arguments concerning the previous anticipation rejections have been fully considered and are persuasive because Veen fails to teach that the electrodes measure biosignals through an electrolyte material. Accordingly, those rejections are withdrawn.

II.	Rejections under 35 U.S.C. § 103
	Applicant’s arguments concerning the previous obviousness rejections have been fully considered but are not persuasive. 
	As an initial matter, the Examiner respectfully disagrees with Applicant’s characterization of gel-based electrodes and capacitive-based electrodes as being “substantially different” approaches. The Veen reference clearly sets forth in Paras. 2-3 that these are known alternatives to each other, with known advantages and disadvantages to each approach (e.g. in Para. 2 Veen states that gel electrodes may cause skin irritation, whereas in Para. 3 Veen states that capacitive electrodes may suffer from motion artifacts). The Examiner respectfully asserts that one skilled in the art would view these two types of See Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006); see also In re Urbanski, 809 F.3d 1237, 1244 (Fed. Cir. 2016) (“As the Board properly found, one of ordinary skill would have been motivated to pursue the desirable properties taught by Wong, even if that meant foregoing the benefit taught by Gross. And Urbanski’s claims do not require Gross’s benefit that is arguably lost by combination with Wong.”). 
	Applicant next argues that because Holsinger expresses a desire to maintain bodily contact with the outer ring electrodes, the proposed modification would not be obvious because “[w]ith a single contact surrounding ring the central contact there is greater likelihood of bodily contact, than if separate contacts are used.” The Examiner respectfully disagrees. For one, Applicant has not set forth any rational explanation for why this conclusory statement would be true. More importantly, it is respectfully submitted that the opposite is actually true, since using multiple contacts arranged in a ring shape would allow for more variations to accommodate different shapes of skin curvature because one contact could move relative to the other contacts in the same ring of electrodes. At a minimum, the Examiner respectfully asserts that one skilled in the art would recognize that suitable skin contact could be achieved using either configuration. For instance, in introducing the embodiments of FIGS. 13 and 14, Veen states “To be less sensitive to skin curvature, electrode tilt and signal gradients along the skin surface, it may be beneficial to use a more 
	Applicant further argues that the rationale to combine Holsinger and Veen (i.e. simple substitution of one known ring electrode configuration for another …) is inaccurate because Holsinger “does not need separate measurements for different portions …” and Holsinger “does not suffer from such problems discussed in Veen et al. of motion-induced noise signals of capacitive sensors …” However, these arguments are irrelevant to the underlying rationale of a simple substitution. Specifically, the concept of a simple substitution to obtain predictable results is a rationale for obviousness based on the idea that simply substituting one known component (e.g. step, element, etc.) for another component is obvious when the results of the substitution would have been predictable. Here, given Veen’s teachings in FIGS. 13 and 14, one of ordinary skill in the art would easily see that a single ring-shaped electrode (e.g. “b” in FIG. 13 of Veen) could be substituted for multiple electrodes connected to each other and arranged in a circle/ring (e.g. “b” in FIG. 14 of Veen) to achieve substantially the same results. As such, one skilled in the art would expect a similar substitution to Holsinger’s outer ring electrode (which is similar to Veen’s FIG. 13 embodiment) to also yield the same predictable results. The results of this analysis are not negated by the fact that Holsinger doesn’t “need” the proposed modification or by the fact 
	Applicant further argues that Veen fails to set forth any discussion or suggestion that a continuous ring-shaped electrode, such as Holsinger, “can, would, or should be replaced by several electrodes arranged in a similar ring shape around a central electrode.” The Examiner respectfully disagrees. Veen explicitly shows such a substitution/replacement in the comparison of FIG. 13 and FIG. 14 as discussed above.
Applicant further argues that Veen sets forth a particular strategy where all three sensors are required for the inventive purpose of Veen to succeed. The Examiner respectfully disagrees because Veen explicitly acknowledges in Paras. 10 and 94 that two “or” three electrodes can be used. 
	Applicant further argues that Holsinger’s device is simple and effective, less complicated than Veen, and easier to manufacture and less costly. As noted previously, a combination of references may simultaneously have both advantages and disadvantages, and the benefits, both lost and gained, are to be weighed against each other. An otherwise obvious simple substitution of one known ring electrode for another does not become non-obvious and re-patentable merely because it increases cost and complexity. Additionally, here Applicant unfairly compares Holsinger to Veen’s entire disclosure, rather than to the proposed modification of Holsinger in view of Veen. The Examiner respectfully submits that merely replacing a single ring-shaped electrode (as in Holsinger alone) for multiple electrodes arranged in a ring (as in Holsinger in view of Veen) is a fairly simple modification 
	Applicant further argues against the rationale to combine Holsinger and Veen, alleging that there has been no explanation of predictable results, reasonable expectation of success, or motivation to make the modification. Concerning predictable results and a reasonable expectation of success, Veen establishes these clearly by showing in both FIG. 13 and FIG. 14 that these two configurations are interchangeable and can both achieve substantially the same result. Furthermore, concerning a “motivation” to make the modification, the Examiner notes that the obviousness analysis does not necessarily need to show a “motivation” to establish a prima facie case of obviousness. For example, the simple substitution rationale does not include a motivation as one of the requisite findings. See MPEP § 2143(I)(b). 
	Lastly, concerning claims 2 and 3, Applicant argues that “this further proposed modification substantially changes the resulting combination to no longer represent the original invention of Holsinger” and “at a point where the original primary reference’s teachings can no longer be observed in the proposed combination, it would be unreasonable to conclude that one skilled in the art would have been motivated to make such additional modifications.” The Examiner respectfully disagrees. It is unclear what Applicant means by “… to no longer represent the original invention of Holsinger,” and the Examiner respectfully disagrees with the notion that Holsinger’s teachings can “no longer be observed” in the proposed combination. The proposed combination is still largely based on, 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7-12 require that the first connector electrode be disposed on a first connector electrolyte material and the second connector electrode be disposed on a second connector electrolyte material. Furthermore, claims 9-12 additionally require that the conductor bridges the two electrolyte materials. There appears to be inadequate disclosure of these limitations in the originally filed disclosure to demonstrate that Applicant possessed these limitations. The claims as currently written appear to relate to the embodiment shown in FIG. 7 of Applicant’s disclosure, which includes peripheral electrodes 720 disposed on “a conductive material” 740 and connected via “an electrical connection unit” 730. However, there appears to be no disclosure or suggestion of either (1) that material 740 could be an electrolyte, and/or (2) that connector 730 would contact directly to material 740, as opposed to a connector electrode 720 as shown in FIG. 7. As a result, these claims are rejected as containing new matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by US 2011/0306892 A1 to Kim et al. (hereinafter “Kim”).
	Regarding Claim 1, Kim teaches an apparatus for processing a bio-signal (see title and abstract), comprising: 
a first central electrode (see first electrode “A” in annotated FIG. 4 below) configured to measure a first biosignal through a first electrolyte material (see e.g. “electrolyte-containing gel” in Para. [0070] and “gel” in FIG. 5); 
(see second electrode “A” in annotated FIG. 4 below), separated from the first central electrode, configured to measure a second biosignal through a second electrolyte material (see e.g. “electrolyte-containing gel” in Para. [0070] and “gel” in FIG. 5); 
first peripheral electrodes electrically connected to each other, electrically isolated from the first center electrode, and surrounding the first central electrode (see first set of electrodes “Ad” in annotated FIG. 4 below); and 
second peripheral electrodes electrically connected to each other, electrically isolated from the second center electrode, and surrounding the second central electrode (see first set of electrodes “Ad” in annotated FIG. 4 below), 
wherein a first connector electrode among the first peripheral electrodes is electrically connected to a second connector electrode among the second peripheral electrodes (see first set of electrodes “Ad” in annotated FIG. 4 below).


    PNG
    media_image1.png
    509
    621
    media_image1.png
    Greyscale


	Regarding Claim 6, see the annotated FIG. 4 of Kim above in addition to e.g. Paras. 7, 12 of Kim.

	Regarding Claim 13, see the annotated FIG. 4 of Kim above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1, 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,868,947 to Holsinger (“Holsinger”) in view of Veen in view of Kim.
Regarding Claim 1, Holsinger teaches an apparatus for processing a bio-signal (see, e.g., “An electrode assembly for generating electrocardiogram bioelectric potential signals suitable for wave-form analysis is disclosed” in the abstract), comprising: 
a first central electrode (see 30 in FIG. 2 – Examiner-annotated copy provided below); 
a second central electrode separated from the first central electrode (see 30 in FIG. 2 – Examiner-annotated copy provided below); 
a first peripheral electrode surrounding the first central electrode (see 32 in FIG. 2 – Examiner-annotated copy provided below); and 
a second peripheral electrodes surrounding the second central electrode (see 32 in FIG. 2 – Examiner-annotated copy provided below), 
wherein a first connector electrode among the first peripheral electrodes is electrically connected to a second connector electrode among the second peripheral electrodes (see FIG. 2; also see, e.g., “The outer conducting surfaces of each electrode are connected in common and to a common ground of a differential amplifier” in the abstract).


    PNG
    media_image2.png
    376
    674
    media_image2.png
    Greyscale


Holsinger fails to teach that each of the first and second peripheral electrodes is a plurality of electrodes electrically connected together. However, another reference, Veen, teaches a similar electrode device in which it can be seen that a continuous ring-shaped electrode (as in Holsinger) can be replaced with several electrodes arranged in a similar ring shape around a central electrode (compare the embodiments of FIG. 13 and FIG. 14 of Veen, particularly electrode “b” which is a single, continuous ring shape in FIG. 13 but is a series of electrodes arranged into a ring/annular shape in FIG. 14; in both embodiments, “b” surrounds central electrode “a”; as noted in Para. [0123], the “b” segments are electrically connected to each other). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holsinger to substitute multiple electrodes arranged in a ring/annular shape for the single ring-shaped peripheral electrode, as taught by Veen, because doing so would amount to a merely simple 
Holsinger further fails to specify whether any electrolyte gel is used between the electrodes and the skin. However, another reference, Kim, teaches a similar arrangement of multiple electrodes including such a gel (see e.g. “electrolyte-containing gel” in Para. [0070] and “gel” in FIG. 5). Furthermore, Veen acknowledges in Para. 2 that the use of such a gel is a well-known existing method of enhancing contact between the electrode and the skin. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holsinger in view of Veen to incorporate an electrolyte gel between the electrodes and the skin, as taught by Kim, in order to enhance contact between the electrodes and the skin.

Regarding Claim 6, in addition to what was discussed above regarding claim 1, it is further noted that Kim teaches that a similar arrangement of electrodes can be used to eliminate motion noise (see, e.g., Paras. 7 and 12 of Kim). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holsinger in view of Veen and Kim to utilize the arrangement of multiple electrodes to remove motion noise from the collected signal, as taught in Kim, because doing so would enhance the accuracy of the resulting biological signal.

Regarding Claim 13, see FIG. 2 of Holsinger and FIG. 14 of Veen (in view of the combination made above, each “ring” of multiple electrodes would have one electrode positioned closest to the opposing central electrode). 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holsinger in view of Veen in view of US 2006/0178706 A1 to Lisogurski et al. (“Lisogurski”).
Regarding Claim 2, Holsinger in view of Veen teaches most of the limitations found in claim 1 as discussed above (which contains many of the same limitations found in claim 2), but fails to specifically teach that the first and second peripheral electrodes are respectively embedded in first and second annular substrates. Another reference, Lisogurski, teaches a similar electrode device in which multiple monitoring electrodes may be embedded in an annular substrate to surround a central electrode (see FIG. 3 and Para. [0062]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holsinger in view of Veen to embed the first and second peripheral electrodes in first and second annular substrates, respectively, because it would provide a common support structure for the multiple peripheral electrodes to ensure that the proper spatial configuration of the electrodes was maintained at all times, and it would allow movement and placement of the electrodes to be more conveniently performed.

3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holsinger in view of Veen in view of Lisogurski as applied to claim 2 above, and further in view of US 2009/0227965 A1 to Wijesiriwardana (“Wijesiriwardana”).
Regarding Claim 3, Holsinger in view of Veen and Lisogurski teach the apparatus of claim 2 as discussed above, but fail to specifically teach that the annular substrates are conductive, although Lisogurski does teach in Paras. [0114]-[0118] that any of a variety of cable arrangements could be used. Another reference, Wijesiriwardana, teaches a similar electrode arrangement in which a conduction pathway (007) is included within a ring-shaped substrate (100). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holsinger in view of Veen in view of Lisogurski to incorporate conduction pathways in the annular substrates, as taught by Wijesiriwardana, because it would allow the connection between the multiple peripheral electrodes within each annular substrate to be achieved without independent cables/wires, thereby reducing the clutter that would otherwise be present with multiple independent cables/wires.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holsinger in view of Veen in view of Kim in view of Lisogurski.
Regarding Claim 4, Holsinger in view of Veen and Kim renders obvious claim 1 as discussed above, but fails to specifically teach that the first and second peripheral electrodes are respectively embedded in first and second annular substrates. Another reference, Lisogurski, teaches a similar electrode device in which multiple monitoring electrodes may be embedded in an annular substrate to surround a central electrode (see FIG. 3 and Para. [0062]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holsinger in view of Veen and Kim to embed the first and second peripheral electrodes in first and second annular substrates, respectively, because it would provide a common support structure for the multiple peripheral electrodes to ensure that the proper spatial configuration of the electrodes was maintained at all times, and it would allow movement and placement of the electrodes to be more conveniently performed.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holsinger in view of Veen in view of Kim in view of Lisogurski as applied to claim 4 above, and further in view of Wijesiriwardana.
Regarding Claim 5, Holsinger in view of Veen and Kim and Lisogurski teach the apparatus of claim 4 as discussed above, but fail to specifically teach that the annular substrates are conductive, although Lisogurski does teach in Paras. [0114]-[0118] that any of a variety of cable arrangements could be used. Another reference, Wijesiriwardana, teaches a similar electrode arrangement in which a conduction pathway (007) is included within a ring-shaped substrate (100). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holsinger in view of Veen, Kim and Lisogurski to incorporate conduction pathways in the annular substrates, as taught by Wijesiriwardana, because it would allow the connection between the multiple peripheral electrodes within each annular substrate to be achieved without independent cables/wires, thereby reducing the clutter that would otherwise be present with multiple independent cables/wires.

s 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holsinger in view of Veen and Kim as applied to claim 1 above, and further in view of US 2010/0016703 A1 to Batkin et al. (hereinafter “Batkin”).
	Regarding Claims 7-12, Holsinger in view of Veen and Kim renders obvious claim 1 as discussed above, but fails to further teach that the peripheral electrodes (i.e. including the “connector” electrodes) are disposed on first and second connector electrolyte materials. However, as noted in the combination above, the first peripheral electrodes are taught to be electrically connected to each other, and likewise the second peripheral electrodes are taught to be electrically connected to each other, both presumably using e.g. a standard conductive wire. Electrolyte gel is also a well-known conductor which can similarly achieve the same purpose of achieving a conductive connection between multiple electrical components. For example, Batkin teaches a similar bio-electrode in which an electrode skin-contact surface (52) is interfaced with a conductor (56) via electrolyte gel (54) as seen in FIG. 5. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holsinger in view of Veen and Kim to disposed the first and second peripheral electrodes on first and second connector electrolyte materials because this would achieve the same conductive connection between the electrodes via a simple substitution of one known conductor for another known conductor whilst predictably achieving the same results. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, April 6, 2021